Citation Nr: 1032644	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-14 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for 
status-post kidney stone.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from October 1965 to October 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
that granted service connection for status-post kidney stones and 
denied the remaining claims.

In March 2008, the Veteran was scheduled for a hearing before the 
Board; however, he failed to appear.

In May 2009, the Board remanded the present matter for additional 
development and due process concerns.  The Board is satisfied 
that there has been substantial compliance with the remand 
directives and the Board may proceed with review.  D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1.  Prior to May 10, 2006, the Veteran's status-post kidney stone 
did not require diet therapy, drug therapy, or invasive or non-
invasive procedures more than two times per year and there were 
no attacks of colic. 

2.  Beginning May 10, 2006, resolving all doubt in the Veteran's 
favor, the evidence shows that the Veteran's status-post kidney 
stone more closely approximated disability manifested by an 
occasional attack of colic.


CONCLUSIONS OF LAW

1.  Prior to May 10, 2006, the schedular criteria for an initial 
compensable rating for service-connected status-post kidney stone 
are not met.  38 U.S.C.A. §§§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.27, 4.115b, Diagnostic Codes 
7508, 7509 (2009).

2.  From May 10, 2006, forward, the criteria for the assignment 
of a 10 percent disability rating for the service-connected 
status-post kidney stone are met.  38 U.S.C.A. §§§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.27, 4.115b, 
Diagnostic Codes 7508, 7509 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App 119 (1999).  
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are potentially 
applicable, based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


In the April 2005 rating decision on appeal, the RO granted 
service connection for status-post kidney stone and assigned a 
noncompensable rating under Diagnostic Code 7508, effective from 
February 27, 2004.  

Under Diagnostic Code 7508, nephrolithiasis is rated as 
hydronephrosis except when there are recurring stone formations 
that require one or more of the following: diet therapy, drug 
therapy, and/or invasive or non-invasive procedures more than 2 
times a year; then a 30 percent evaluation will be assigned.  38 
C.F.R. § 4.115b, Diagnostic Code 7508.

Diagnostic Code 7509 provides that hydronephrosis is rated as 10 
percent disabling when there is only an occasional attack of 
colic, not infected and not requiring catheter drainage.  A 20 
percent evaluation is warranted when there are frequent attacks 
of colic, requiring catheter drainage.  A maximum 30 percent 
evaluation is for application when there are frequent attacks of 
colic with infection (pyonephrosis), with impaired kidney 
function.  If hydronephrosis is severe, it is rated as renal 
dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7509.

Following a careful review of the record, the Board finds that a 
higher disability rating is not warranted prior to May 10, 2006.  
The medical evidence shows that the Veteran did not receive any 
treatment for nephrolithiasis or an attack of colic since service 
until May 2006.  During the July 2009 VA examination, the Veteran 
was diagnosed as having nephrolithiasis by history.  The examiner 
commented that the Veteran had an initial bout of kidney stones 
in 1967 with no recurrence until 2006.  In addition, the Veteran 
had no diet restrictions, was not on drug therapy, nor had 
symptoms of colic.  The Veteran had not had any invasive or non-
invasive procedures prior to May 2006.  Therefore, the evidence 
clearly shows that the Veteran does not meet the criteria for a 
compensable rating under either Diagnostic Code 7508 or 
Diagnostic Code 7509 prior to May 10, 2006.  

With respect to the period from May 10, 2006, forward, the Board 
finds that in affording the Veteran the benefit of the doubt, his 
overall disability picture is more analogous to the criteria for 
a 10 percent rating under Diagnostic Code 7509.  At the time of 
the May 2006 private treatment, the Veteran was treated for left 
ureteral calculus with hydronephrosis.  A left ureteroscopy with 
basket manipulation and retrieval of two ureteral calculi and a 
placement of an indwelling ureteral stint was performed.  As the 
Veteran had a recurrence of kidney stone formation that was 
diagnosed with hydronephrosis, the Board finds that a compensable 
disability rating is warranted.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Noting that the Veteran approximates, but does not meet, the 
criteria for a 10 percent rating, the evidence does not support a 
rating higher that 10 percent beginning May 10, 2006.  The 
Veteran did not receive any treatment following the May 2006 
procedure.  During the July 2009 VA examination, the examiner 
noted only the 2006 treatment in the Veteran's post-service 
medical history.  There have been no further incidents since 2006 
and there was no evidence of stones clinically or symptomatically 
at the time of the July 2009 examination.  The Veteran had not 
had any invasive or non-invasive procedures since 2006 nor has 
there been any evidence of frequent attacks of colic requiring 
catheter drainage.  Therefore, a rating higher than 10 percent 
for the Veteran's status-post kidney stones is not warranted.

In his substantive appeal, the Veteran complained that he had 
problems urinating since his tour in Vietnam.  In an effort to 
afford the Veteran the highest possible evaluation, the Board has 
considered whether a higher rating is warranted for voiding 
dysfunctions. 

Voiding dysfunctions are also addressed under 38 C.F.R. § 4.115a, 
which directs that the particular condition be rated as urine 
leakage, urinary frequency, or obstructed voiding.  According to 
the Veteran's complaint, he had been experiencing obstructed 
voiding.  Obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating contemplates 
urinary retention requiring intermittent or continuous 
catheterization.  A 10 percent rating contemplates marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of the 
following:

(1) post-void residuals greater than 150 cubic centimeters (cc); 
(2) uroflowmetry; markedly diminished peak flow rate (less than 
10 cc's per second); (3) recurrent urinary tract infections 
secondary to obstruction; (4) stricture disease requiring 
periodic dilatation every two to three months.

A noncompensable rating contemplates obstructive symptomatology 
with or without stricture disease requiring dilatation one to two 
times per year.  38 C.F.R. § 4.115(a).

During the July 2009 VA examination, the Veteran was found to 
have urinary symptoms of hesitancy or difficulty starting to 
stream, weak or intermittent stream, dribbling, straining to 
urinate, frequency of more than 3 hours, and nocturia twice every 
night.  The Veteran did not have urgency, dysuria, hematuria, 
urine retention, urethral discharge, or urinary leakage and there 
was no history of urinary tract infections, obstructed voiding, 
renal dysfunction or failure, acute nephritis, or hydronephrosis.  
The Board finds that a higher rating is not warranted for a 
voiding dysfunction either before or after May 2006 as there is 
no evidence showing that the Veteran meets even the criteria for 
a noncompensable rating for obstructed voiding as neither the 
evidence shows nor did the Veteran state that he requires 
dilations 1 to 2 times per year.  

In sum, the Board finds that the preponderance of the evidence is 
against a compensable rating for status-post kidney stone prior 
to May 10, 2006.  Thus, the benefit-of-the doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 49.  In addition, based on the evidence 
of record from May 10, 2006, forward, the Board finds that the 
Veteran's disability picture meets the criteria required for a 10 
percent rating, and no higher, for status-post kidney stone.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.  

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that the notice error did not affect 
the essential fairness of the adjudication now on appeal.  The 
appellant was notified that his claim was awarded with an 
effective date of February 27, 2004, the date of his claim, and a 
noncompensable percent rating was assigned.  He was provided 
notice how to appeal that decision, and he did so.  He was 
provided a statement of the case that advised him of the 
applicable law and criteria required for a higher rating.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the facts 
found as required by Dingess, he was assigned the date of the 
claim as an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided to the appellant what was necessary to substantiate 
his claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other 
grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).


ORDER

For the period prior to May 10, 2006, entitlement to an initial 
compensable disability rating for status-post kidney stone is 
denied.

For the period from May 10, 2006, forward, a 10 percent rating is 
granted for status-post kidney stone, subject to the laws and 
regulations governing the payment of monetary benefits. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


